Appeal from an order of the Supreme Court, Kings County, dated May 28, 1968, which denied defendant’s motion for reargument of a motion requesting a Huntley type hearing, which original motion was denied by order of the same court dated March 16, *6511968. Appeal dismissed. No appeal lies from an order denying reargument. Since a notice of appeal from the order dated March 16, 1968 has been filed, and since the parties have briefed the merits of the contentions raised in the motion culminating in said order, we hereby treat this appeal as being also from that order. Order dated March 16, 1968 affirmed. No opinion. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.